Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

1.  Applicant’s preliminary amendment filed 1/29/2020 is acknowledged. 

Claims 1-11 are currently pending. 

2. Applicant’s IDS, filed on 1/29/2020, is acknowledged and has been considered.

Claim Rejections - 35 USC § 103
3. The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained even though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
4. Claims 1-5 and 9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Gagnon (US 2009/0318674), in view of Scholz (DE 198 36 213 A1 (IDS Ref), Machine translation (“MT) attached as Exhibit A) and Laursen (US 2001/0051708, IDS Ref), as is evidenced by Lee et al. (US2006/0003406, IDS Ref.).
With respect to claims 1-2 and 9, Gagnon teaches methods of purifying an antibody that includes aggregate removal and the use of solubility enhancing additives such as zwitterion-containing compositions to enhance antibody solubility and avoid aggregate formation during ion exchange chromatography yielding a high-purity protein product substantially free of aggregates (abstract). 

Gagnon teaches that the process includes a first chromatography step that includes use of a nonionic polymer for removal of aggregates and then a step of combining a solubility enhancing additive/zwitterion to the protein fraction obtained in the first chromatography step. At this point, Gagnon is considered to teach “a solution” which includes the protein/antibody fraction, non-ionic polymer and zwitterion. Gagnon teaches a secondary chromatography step that includes the use of ion exchange chromatography (IEX) wherein the solubility enhancing additive is present in sufficient concentration to enhance solubility of the protein product and substantially avoid occlusion under the chromatography conditions. (¶11). Gagnon teaches that nonionic polymers include polyethlene glycol (PEG) (¶9) and zwitterions suitable for use in the method includes glycine (¶9, 21-24). Accordingly, Gagnon is considered to teach the limitation of “applying a solution comprising poly (ethylene glycol) and one or more additives such as glycine. 

Gagnon teaches that in a preferred embodiment aggregate removal is accomplished where a solution that includes a polymer such as PEG is loaded onto a chromatography media which can be an ion exchange media such that the protect produce/monomer can be separated from at least some of the aggregates. Gagnon teaches that use of a cation exchange media is problematic because samples eluted in PEG containing buffers form the CEX sometimes begin to form new aggregates which require additional treatment such as high salt and/or glycine to resuspend (¶s36-37). Gagnon teaches that in such cases the solution containing the protein product also contain zwitterions such as glycine  at  concentration sufficient to enhance solubility of the protein product and discourage aggregate formation (¶s38, 46, 55). 

Gagnon teaches that the process and ion exchange step yields a high purity IgM monomer product substantially free of aggregates (¶s22, 24, 37). 

Differences with claims invention

Gagnon does not specifically recite “recovering the antibody of the IgG class in monomeric form the cation exchange chromatography material by applying a solution that includes poly (ethylene glycol) and the one or more additives” such as glycine. Instead and as noted supra, Gagnon teaches that the antibody is IgM.
Scholz teaches elution of biomolecules such as antibodies including those of the IgG class from a chromatography resin such as an ion exchange resin using an eluent containing a polyol such as (poly) ethylene glycol (p1, line 6, p. 2 line 6 from the bottom,  p. 4, lines 1 and 16; claims 1-4). Scholz teaches that the column was equilibrated (p. 7, line 4) 
Scholz also teaches that the polyol can be added to any known elution buffer (p. 4, line 11 from the bottom). (desorbing/eluting)
Scholtz teaches that the resin includes a sulfone (p. 1, lines 2-3; claim 9), which as evidenced by Lee is a cation exchange resin (claim 3). 
Scholz also exemplifies a procedure for the chromatography which includes using an equilibration buffer, applying human serum or a supernatant of hybridoma which is considered to be the “solution comprising the antibody” to the resin and then elution of the IgG with ethylene glycol (Examples 4 and 5). 
Laursen teaches a process for purifying immunoglobulin G which includes the use of cation exchange chromatography (abstract). Laursen teaches that preferably at least one protein stabilizing agent such as glycine and organic agents such as PEG is applied to the IgG fraction during elution the CEX resin (¶60). Laursen further teaches that stabilizing agents applied to the IgG fraction during elution are known to those skilled in the art and include saccharides such as sorbitol and amino acids such as glycine (¶60). 

It would have been obvious to one of ordinary skill in the art at the time the invention was made to substitute an IgG antibody for the IgM antibody taught by Gagnon as being subject to purification with CEX where solutions with polyethlene glycol containing the IgM protein product also contain zwitterions such as glycine to discourage aggregate formation. 

One of ordinary skill in the art at the time the invention was made would have been motivated to do so because Scholtz teaches that antibodies of the IgG class can be purified from ion exchange resins using a polyol such as PEG, and Laursen further teaches protein stabilizing agents such as glycine are applied during the elution of IgG from CEX. Given the teachings of Scholz and Laursen that both PEG and agents such as glycine can be employed during elution of IgG during CEX, one of skill in the art would be highly motivated to employ the procedure of purifying IgG during CEX which employs a combination of PEG and glycine for IgM as taught by Gagnon.  Substituting a known element for another, to yield the known result, is obvious. See KSR, 550 U.S. 15 416, 421.

The combined references still differ from the claimed invention in the recitation that the poly (ethylene glycol) polymer has a concentration of from about 5-15% by weight and/or the additive has a concentration of from 3-25% by weight (claims 1-2). 

The combined teachings also differ in the recitation that the PEG has a concentration of from about 7-13% by weight and/or the additive has a concentration of from 3-25% (claim 3), the PEG concentration is from about 7-13% by weight and/or the additive has a concentration of from 12-25% by weight (claim 4), and the PEG has a concentration of from about 7-13% by weight and/or the additive has a concentration of from 12-20% by weight (claim 5). 

However, Gagnon teaches that preferably the concentration of ethylene glycol is in a concentration below 20% (¶25). 
Scholz further teaches that the amount of the polyol contained in the elution solution is 10% to 60% (w/v) and that the concentration used for each purpose will depend on the solubility of the polyol used in the manner intended and the type of buffer to be detached from the matrix protein (p. 4, lines 10-14). 
Laursen also teaches that the suitable concentration of the protein stabilizing agent in the IgG containing solution which is applied during elution of the CEX depends on the specific agent employed and in the case where the stabilizing agent is sorbitol, preferably at a final concentration of 2-15% (w/v). (¶61). 
It is well settled that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art. In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980). See also Merck & Co. v. Biocraft Labs. Inc., 874 F.2d 804, 809, 10 USPQ2d 1843, 1847-48 (Fed. Cir. 1989) and where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F2d 454, 456, 105 USPQ 233; 235 (CCPA 1955). See MPE §§2144.05 part IIA. 

In the instant case, the combined references provide guidance with respect to the concentrations or poly (ethylene glycol) and/or the additives to be included during recovering an antibody in monomeric form from the CEX. Those of skill in the art would look to these references in determining starting concentrations for the poly (ethylene glycol) and stabilizing agent/additive to be used and to have considered remaining differences to be optimization, at least in absence of evidence to the contrary in the form of surprising results. 
From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 
5. Claims 1-5, 7 and 9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Gagnon (US 2009/0318674), in view of Scholz (DE 198 36 213 A1 (IDS Ref), Machine translation (“MT) attached) and Laursen (US 2001/0051708, IDS Ref), as applied to claim 1-5 and 9 above.
The prior art teachings of Gagnon, Scholz and Laursen are discussed supra.
Gagnon does not teach that the additive is sorbitol (claim 7).

Laursen as noted supra teaches a process for purifying immunoglobulin G which includes the use of cation exchange chromatography (abstract). Laursen teaches that preferably at least one protein stabilizing agent such as glycine and organic agents such as PEG is applied to the IgG fraction during elution the CEX resin (¶60). Laursen further teaches that stabilizing agents applied to the IgG fraction during elution are known to those skilled in the art and include saccharides such as sorbitol and amino acids such as glycine (¶60). 
Laursen teaches that the protein stabilizing agent in the IgG containing solution depends on the specific agent employed and in one embodiment where the stabilizing agent is sorbitol, preferably the final concentration is within the range of 2-15% (w/v) sorbitol (¶61).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have included sorbitol as part of a process of recovering an IgG antibody in monomeric from cation exchange chromatography material in a process which includes PEG and an enhancing additive/zwitterion as taught by Gagnon, Scholz and Laursen. 

Those of skill in the art would have had reason to do so because Laursen teaches that in the purification of IgG using CEX stabilizing agents applied to the IgG fraction during elution were known to include saccharides such as sorbitol. The combination of familiar elements according to known methods is obvious when it does no more than yield predictable results (see KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007). 
From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 
6. Claims 1-6, 8 and 9-11 are rejected under 35 U.S.C. 103(a) as being unpatentable over Gagnon (US 2009/0318674), in view of Scholz (DE 198 36 213 A1 (IDS Ref), Machine translation (“MT) attached) and Laursen (US 2001/0051708, IDS Ref), as applied to claims 1-5 and 9 above and further in view of Milby et al. “J. Chromatography 482(1): 133-144, 1989, IDS Ref.) and Makada et al. (US 2011/0034673).
The prior art teachings of Gagnon, Scholz and Laursen are discussed supra.
The prior art teachings differ from the claimed invention in the recitation that the poly (ethylene glycol) has a molecular weight of about 3,500 Da +/- 20% (claim 6).

The teachings also differ in the recitation that the monomeric antibody has a molecular weight (MW) of from 100-200 kDa (claim 8). 

The teachings also differ in the recitation that the recovered antibody of the IgG class in monomeric form is efficiently separated from the antibody in aggregated form (claim 10) and that the revered IgG antibody in monomeric form is biologically active (claim 11). 

Gagnon as noted supra teaches that the process of purifying IgM results in an excellent separation of aggregates from the monomer (¶s22, 24, 37).

Laursen further teaches that the organic agent PEG can have the molecular weight range of 3000-8000 Da (¶39). 

Laursen also teaches formulation of the purified IgG fraction for intravenous use (¶124) which is consistent with the phrase “biologically active”. 

Laursen further teaches an analytical comparison of the IVIG purified using the method taught by Laursen with commercial IVIG products. The content of polymers and aggregates was comparable with less than 0.1% in the final preparation (see ¶127). 
Milby teaches that addition of neutral water-soluble polymers such as polyethylene glycol to the eluent of standard ion-exchange chromatography systems affects the separations of proteins in a useful and predictable manner and are useful for the separation of monomers from dimers and higher order aggregates  (abstract). Milby refers to this as “polymer enhanced chromatography) (p. 134, 1st ). Milby teaches using "PEG 3350", which is considered to be within a MW of "about 3,500 Da ±20% , for separation of bovine somatotropin monomer and dimer (p. 139, lines 1-3 and Fig. 8). 
Mekada teaches purification of with MW of 150-200 kDa (¶358), FABs which are obtained by treating an IgG antibody with a papain having a MW of about 50,000 (¶203)
It is well settled that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art. In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980). See also Merck & Co. v. Biocraft Labs. Inc., 874 F.2d 804, 809, 10 USPQ2d 1843, 1847-48 (Fed. Cir. 1989) and where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F2d 454, 456, 105 USPQ 233; 235 (CCPA 1955). See MPE §§2144.05 part IIA. 

In the instant case, the combined references provide guidance with respect to the molecular weight poly (ethylene glycol) to be used. Milby also teaches that PEG having a MW which intersects applicant’s claimed MW for PEG was known in the art for use in an eluent of standard IEX. Mekada teaches antibodies with MW within the range cited by applicant. Those of skill in the art would look to these references in determining MW for PEG or an antibody subject to purification in a process of purifying such an antibody using the method taught by Gagnon, Scholz and Laursen and to have considered remaining differences to be optimization, at least in absence of evidence to the contrary in the form of surprising results. 
From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 
Double Patenting
7. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
8. Claim 1-11 are rejected on the ground of nonstatutory obviousness- type double patenting as being unpatentable over claims 1-4 of US Patent No. 9,394,337.
Although the conflicting claims are not identical, they are not patentably distinct from each other because both the current application and the ‘337 Patent claim the same method of producing an antibody of the IgG class in monomeric form by applying a solution that includes the IgG to CEX and applying a solution comprising poly (ethylene glycol) in the elution buffer and one or more additives such as sorbitol. The ‘337 further claims that the PEG has a concentration of about 10% by weight and the sorbitol has a concentration of from 5-20% by weight (see claims 1-2 of the ‘337), which intersects all of the current application’s claimed ranges for PEG and the additive.
The ‘337 further claims that the PEG has a MW of about 3,500 Da +/- 20% and that the IgG antibody has a MW of from 100-200 kDa. (claims 3-4). 
9. Claim 1-11 are rejected on the ground of nonstatutory obviousness- type double patenting as being unpatentable over claims 1-12 of US Patent No. 10,377,793, in view of Laursen (US 2001/0051708, IDS Ref).
Although the conflicting claims are not identical, they are not patentably distinct from each other because both the current application and the ‘793 Patent claim the same method of producing an antibody of the IgG class in monomeric form by applying a solution that includes the IgG to CEX and applying a solution comprising poly (ethylene glycol) in the elution buffer and one or more additives such as glycine. The ‘793 further claims that the PEG has a concentration of about 10% by weight and the glycine has a concentration of from 4-8% by weight (see claim 1 of the ‘793), which intersects all of the current application’s claimed ranges for PEG and the additive.
The ‘337 further claims that the PEG has a MW of about 3,500 Da +/- 20% and that the IgG antibody has a MW of from 100-200 kDa. (claims 3-4), and the antibody has a MW of from 100-200 kDa (claims 5-6). 
While the ‘793 does not recite that sorbitol is the additive as in currently recited claim 7, the inclusion of sorbitol as an additive in a process of purifying IgG using CEX would be obvious as has been discussed supra in view of Laursen.
10.  No claim is allowed.
11.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Rogers whose telephone number is (571) 270-5374.  The examiner can normally be reached Monday through Friday from 8:00 am to 5:30 pm.  A message may be left on the examiner's voice mail service.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

May 10, 2019							/JAMES  ROGERS/
Examiner, Art Unit 1644


/DANIEL E KOLKER/Supervisory Patent Examiner, Art Unit 1644